             Case 3:17-cv-02177-WHA Document 171 Filed 07/02/20 Page 1 of 3




 1   James A. Murphy (SBN 062223)
     JMurphy@mpbf.com
 2   MURPHY, PEARSON, BRADLEY & FEENEY
     580 California Street, Suite 1100
 3   San Francisco, CA 94104-1032
     T: (415) 788-1900 / F: (415) 393-8087
 4
     William P. Ramey, III
 5   Texas Bar No. 24027643
     wramey@rameyfirm.com
 6   RAMEY & SCHWALLER, LLP
     5020 Montrose Blvd., Suite 750
 7   Houston, TX 77006
     T: (713) 426-3923 / F: (832) 900-4941
 8
     Richard N. Laminack
 9   Texas Bar No. 11850350
     rickl@lpm-triallaw.com
10   LAMINACK, PIRTLE & MARTINES, L.L.P.
     5020 Montrose Blvd., 9th Floor
11   Houston, TX 77006-6533
     T: (713) 292-2750 / F: (713)292-2755
12
     Attorneys for “Counsel”
13

14                               UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16

17     GLOBAL EQUITY MANAGEMENT                 Case No. 3:17-cv-02177-WHA
       (SA) PTY. LTD.,                          Case No. 3:17-cv-02178-WHA
18                                              Case No. 3:17-cv-02435-WHA
                   Plaintiff,
19     v.
                                                RAMEY & SCHWALLER, LLP
20     ALIBABA GROUP HOLDING, LTD., ET          ATTORNEYS’ ADMINISTRATIVE
       AL.,                                     MOTION FOR LEAVE TO FILE UNDER
21                                              SEAL
                   Defendants.
22                                              Judge: Hon. William H. Alsup
23                                              Telephonic Hearing Date: August 6, 2020
                                                Time:                    8:00 a.m.
24

25

26
27

28   RAMEY & SCHWALLER ATTORNEYS’ ADMINISTRATIVE MOTION
     FOR LEAVE TO FILE UNDER SEAL
     3:17-cv-02177-WHA
     3:17-cv-02178-WHA
     3:17-cv-02435-WHA
             Case 3:17-cv-02177-WHA Document 171 Filed 07/02/20 Page 2 of 3




 1          Pursuant to Civil L.R. 7-11 and Civil L.R. 79-5, Attorneys for Ramey & Schwaller, LLP

 2   (“R&S Attorneys”) respectfully file this Administrative Motion for Leave to File Under Seal.

 3   GEMSA Attorneys move to seal portions of their Responsive Brief in Opposition to Defendants’

 4   Motion for Entitlement to Attorneys’ Fees and Costs, and certain exhibits thereto.

 5          Portions of R&S Attorneys’ supporting declaration’s exhibits thereto, reference or

 6   reproduce documents and deposition testimony that have been designated as highly confidential

 7   by the parties who produced that information. Specifically, these documents contain confidential

 8   and sensitive business information belonging to Defendants eBay, Inc. has been designated non-
 9   public, commercially sensitive information subject to the confidentiality provisions of the

10   operative protective order. These documents are therefore properly sealable to avoid commercial

11   harm or unfair competitive disadvantage. See Kamakana v. City and Cty. Of Honolulu, 447 F.3d
12   1172, 1178 (9th Cir. 2006) (holding that certain types of non-public, commercially sensitive

13   documents may be protected from public disclosure). Rule 26 of the Federal Rules of Civil

14   Procedure provides district courts with broad discretion to seal filed materials in order to protect,

15   among other things, “a trade secret or other confidential research, development, or commercial

16   information.” Fed. R. Civ. P. 26(c)(1)(g).

17          Further, the sealing sought is narrowly tailored and specific to the information specifically

18   designated under the operative protective order. Where possible, R&S Attorneys have endeavored
19   to redact confidential portions of documents, rather than file full documents under seal. R&S

20   Attorneys move to seal certain exhibits, specifically exhibits 34a, 34b, and 34c, to the Declaration

21   of William P. Ramey, III filed in support of their response to Defendants’ Motion for Entitlement

22   to Attorneys’ Fees and Costs.

23   Dated: July 2, 2020                           Respectfully submitted,
24                                                 MURPHY, PEARSON, BRADLEY & FEENEY
25                                                 By: /s/ James A. Murphy
                                                   James A. Murphy (SBN 062223)
26                                                 JMurphy@mpbf.com
                                                   580 California Street, Suite 1100
27                                                 San Francisco, CA 94104-1032
28   RAMEY & SCHWALLER ATTORNEYS’ ADMINISTRATIVE MOTION
     FOR LEAVE TO FILE UNDER SEAL
     3:17-cv-02177-WHA
     3:17-cv-02178-WHA
     3:17-cv-02435-WHA
             Case 3:17-cv-02177-WHA Document 171 Filed 07/02/20 Page 3 of 3



                                                   T: (415) 788-1900 / F: (415) 393-8087
 1
                                                   RAMEY & SCHWALLER, LLP
 2
                                                   By: /s/ William P. Ramey, III
 3                                                 William P. Ramey, III
                                                   wramey@rameyfirm.com
 4                                                 Texas Bar No. 24027643
                                                   5020 Montrose Blvd., Suite 750
 5                                                 Houston, TX 77006
                                                   T: (713) 426-3923 / F: (832) 900-4941
 6
                                                   LAMINACK, PIRTLE & MARTINES, L.L.P.
 7
                                                   By: /s/ Richard N. Laminack
 8                                                 Richard N. Laminack
                                                   rickl@lpm-triallaw.com
 9                                                 Texas Bar No. 11850350
                                                   5020 Montrose Blvd., 9th Floor
10                                                 Houston, TX 77006-6533
                                                   T: (713) 292-2750 / F: (713)292-2755
11
                                                   Attorneys for “Counsel”
12

13
                                      ATTESTATION OF FILING
14
                    Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that concurrence in the filing
15
     of this document has been obtained from each of the other Signatories shown above.
16

17   Dated: July 2, 2020                           By: /s/ James A. Murphy
18
19                                    CERTIFICATE OF SERVICE
20
            I hereby certify that on July 2, 2020 I caused the foregoing to be electronically filed with
21
     the Clerk of the Court using the CM/ECF system, which will automatically send email notification
22
     of such filing to all counsel who have entered an appearance in this action. Copies of all under
23

24   seal filings have been served on counsel of record.

25
     Dated: July 2, 2020                           By: /s/ James A. Murphy
26
27

28   RAMEY & SCHWALLER ATTORNEYS’ ADMINISTRATIVE MOTION
     FOR LEAVE TO FILE UNDER SEAL
     3:17-cv-02177-WHA
     3:17-cv-02178-WHA
     3:17-cv-02435-WHA
